DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 08/09/2021, is acknowledged.  
Claims 1-2 and 4-13 are pending in this action.  Claim 3 has been cancelled.  Claims 1, 8, 12, 13 have been amended.  Claims 1-2 and 4-13 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/CN2019/091929, filed June 19, 2019, which claims benefit of foreign priority to CN201910508839.5, filed June 12, 2019.  No English translations of the certified copies of both priority application(s) have been received.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended independent claims 1 and 8 recite the terms “carrageenan I type” and/or “carrageenan K type” that is unclear.  In the present case, the addition of the word "type" to an otherwise definite expression (i.e., iota-carrageenan, kappa-carrageenan) extends the scope of the expression so as to render it indefinite, because it is unclear what "type" was intended to convey.  Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).”MPEP 2173.05(b)(III).  Clarification is required.
Newly amended claim 8 discloses a preparation of plant soft capsules, whereas step (1) discloses a preparation of a gum solution, and step (2) discloses heating a gum box, supplying gum, setting a thickness of a gum skin, and rolling the plant soft capsules.  As stated previously, in the present case, it is unclear what stage discloses a preparation of plant soft capsules.  Further, it is unclear what should be prepared - capsules, filled capsules, or pills.  To this point, it is noted that said claim does not teach a presence of any filled active material.  Specification does not provide definitions for the terms “capsules” and/or “pills”.  Claim 11 further recites the term “the gum box of the pill”.  Therefore, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Clarification is required. 
Claims 12 and/or 13 recites the term “functional food” that is not clear.  Neither the claims nor specification provide a definition for the term “functional food”, 
Claims 2 and 4-7, 9-11 are rejected as being dependent on rejected independent claim 1 and 8 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Modliszewski et al., US 2005/0019374 (hereinafter referred to as Modliszewski), in view of Kim, US 2019/0254979. 
Modliszewski teaches soft capsules and methods preparation thereof (Abstract; Para. 0002), wherein said soft capsules may include:  (i)  10-50 wt% of iota carrageenan, kappa carrageenan, having molecular weight of 1,000,000 Dalton (Claim 11; Para. 0035 as applied to claims 1-2);  (ii) 10-50 wt% of native or modified starches, e.g., hydroxypropylated starch (Claims 11, 12; Para. 0041-0043 as applied to claims 1-2, 5);  (iii)  5-40 wt % of plasticizer, e.g., glycerin, sorbitol, polyethylene glycol (Claims 1-2, 34; Para. 0038, 0041 as applied to claims 1-2, 4);  and (iv) water, flavorants/sugar, colorants, pigments (Para. 45, 56 as applied to claims 1, 6).

Modliszewski teaches that said soft capsules may further include such encapsulated substances as food, vitamins, nutritional supplements, mineral oil, etc. (Claim 25 as applied to claim 12, 13).    
Modliszewski teaches carrageenan molecular weight control can be used for controlling/providing required balance process viscosity, film strength for mechanical processing into capsules, capability to operate at lower moisture levels in the cast films while maintaining other essential film properties (Para. 0027).
Kim teaches soft plant-based capsules comprising carrageenan, having molecular weight of more than 50,000 Da, in combination with a natural or hydroxypropylated starch, plasticizer/glycerin, water (Para.  0008-0011, 0020; Examples 2, 3).  Kim teaches that said compositions/capsules may include carrageenan composed of 7.592 wt% of iota carrageenan and 2.118 wt% of kappa carrageenan, providing the weight ratio of about 3.6:1 (Para. 0011).  Kim teaches that using carrageenan having high viscosity (i.e., iota carrageenan), allows to easily form starch into a film, forming gel having high density, controlling viscosity stability, water retention and transparency (Para. 0020; Example 3), identifying thereby carrageenan molecular weight as a result effective variable.  Kim also teaches wherein that said plant-based capsules prepared through viscosity adjustment can be prepared by using the conventional animal molding machine  without using the vegetable molding machine, metering station, slot die and cooling conveyor, so that the economic efficiency can be improved. (Para. 0062). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control viscosity of composition/mixture by variation of carrageenan molecular weight as taught by Kim, preparing soft capsules taught by Modliszewski.  One skilled in the art would do so with expectation of beneficial results, because cited prior art teaches that said parameter allows balancing process viscosity, film strength, capability to operate at lower moisture levels, forming gel having high density, controlling viscosity stability, water retention and transparency.  With regard to the concentrations instantly claimed (Claim 2), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The cited prior art (see also pertinent prior art) vividly teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation .  

Response to Arguments
Applicant's arguments/remarks, filed on 08/09/2021, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  Additional examiner’s comments are set forth next.
In response to applicant’s argument regarding weight ratios as instantly claimed, it is noted that the cited prior art (i) teaches soft plant-based capsules that may include iota carrageenan, or kappa-carrageenan, or combination thereof in combination with other constituents (e.g., plasticizer, starch, pigments, etc.) as instantly claimed; (ii) identifies carrageenan molecular weight as a result effective variable for controlling viscosity, water retention and transparency of compositions; (iii) provides examples of compositions comprising I-carrageenan and K-carrageenan at the weight ratio of 3.6:1.  Given that properties of multi-component systems depend on inter-molecular interactions between compounds included, it is expected that said compositions also might have some different properties.  The determination of suitable or effective concentration/composition (for providing desired/required properties) can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable 
Applicant is advise to clarify the claim language and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2004/0063927 - teaches soft capsules comprising a carrageenan(s) (1,000,000 Da); a natural or modified starch; plasticizer/glycerin/sorbitol; water, flavorants, etc., and preparation thereof (Title; Abstract; Para. 0006, 0021, 0041, 0048, 0056, 0060; Examples). 
US 2019/0269623 - teaches soft capsules comprising a carrageenan(s) (800,000 Da), a hydroxypropylated starch;, plasticizer/glycerin/sorbitol/xylitol; water, flavorants, pigments, etc., and preparation thereof (Para. 0005, 0023, 0027, 0041-0043; 0048, 0056).
US 2019/0211189 - teaches soft capsules comprising a carrageenan; natural or hydroxypropylated starch; plasticizer such as glycerin, sorbitol; water, colorant, flavorant etc. (Para. 0019, 0020, 0030, 0031, 0040), and also teaches that if the viscosity of the carrageenan is too low (i.e., lower molecular weight), it is difficult to form consistent/uniform compositions (i.e., without lumps), and increased amounts of composition suitable for pressure-free capsule formation (Para. 0027, 0028).
US 2002/0081331 - teaches soft capsules comprising:  iota-carrageenan (500,000 Da); native or hydroxypropylated starch;  plasticizer, e.g., glycerin, sorbitol, polyethylene glycol; flavoring agents, opacifying agents, colorants, etc. (Para. 0037, 0038, 0044, 0057, 0073, 0084), and filled with vitamin E, etc. (Para. 0091, 0118, 0121), and also teaches preparation thereof: (i) preparing a molted mass in a heated mixing container, mixing under stirring and vacuum until it became homogeneous; and (ii) charge the molten mass into a heated tank and maintain it in molten state for encapsulation (Examples 1- 2).  
Li et al. (2014) – teaches the use of carrageenand as viscosity enhancing agents (Abstract). 

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615